NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 210318-U

                                   Order filed June 14, 2022
      ____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2022

      In re MARRIAGE OF                      )     Appeal from the Circuit Court
                                             )     of the 9th Judicial Circuit,
      VIRGINIA NELL REXROAT,                 )     McDonough County, Illinois.
                                             )
            Petitioner-Appellee,             )
                                             )     Appeal No. 3-21-0318
            and                              )     Circuit No. 19-D-27
                                             )
      WILLIAM JOHN REXROAT,                  )
                                             )     Honorable William A. Rasmussen,
            Respondent-Appellant.            )     Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE SCHMIDT delivered the judgment of the court.
             Justices Hauptman and Holdridge concurred in the judgment.


                                                 ORDER

¶1          Held: The circuit court did not abuse its discretion when closing discovery. The
                  mistaken belief by the court and petitioner’s counsel that counsel had asked
                  the court to close discovery was not fraud on the court.

¶2          Respondent, William John Rexroat, appeals from the McDonough County circuit court’s

     order dissolving the parties’ marriage, and its award of maintenance to petitioner, Virginia Nell

     Rexroat. We affirm.

¶3                                         I. BACKGROUND
¶4           On March 27, 2019, petitioner filed a petition for dissolution of marriage. She and

     respondent married July 18, 1970, and resided in Colchester, Illinois. Petitioner alleged

     irreconcilable differences caused the irretrievable breakdown of their marriage, and all attempts at

     reconciliation had failed. She asked the trial court to enter an order dissolving the marriage,

     dividing the assets and debts, and directing respondent to pay maintenance and to pay her attorney

     fees and costs. Respondent, through counsel, answered the petition admitting some allegations and

     denying others. Respondent asked the court to grant the dissolution of the marriage, order an

     equitable division of assets and debts, and deny petitioner’s request for maintenance and attorney

     fees.

¶5           On June 4, 2019, petitioner filed a motion for gag order detailing that respondent had

     threatened to expose confidential information about family members on Facebook, including the

     parties’ adult children and their spouses, if petitioner did not end the divorce proceeding. On

     November 22, 2019, petitioner also filed a motion for psychological evaluation and asked for

     temporary possession of firearms. Petitioner alleged respondent had been diagnosed with a

     personality disorder at the Mayo Clinic (Mayo) in Rochester, Minnesota, in December 2018.

     Respondent had refused treatment and exhibited inappropriate, irrational, and dangerous behavior.

     Mayo advised that respondent was not to have access to firearms. The firearms were placed with

     the McDonough County Sheriff, and respondent had to surrender his FOID card. Petitioner left the

     marital home on December 10, 2018. Petitioner filed two more petitions asking for a plenary order

     of protection and for a firearms restraining order against respondent.

¶6           Following a hearing on December 4, 2019, the trial court entered an order dismissing

     petitioner’s latter three petitions without prejudice and showing the parties had reached an

     agreement on the petition for dissolution. The court ordered that neither party was to have contact


                                                    -2-
       with the other except to exchange their dog, neither party was to bother or molest the other through

       any means, and the law firm of respondent’s counsel was to hold his firearms and FOID card in its

       safe until further order of the court. Petitioner was granted $10,000 as an advance on the division

       of the marital estate.

¶7             On November 25, 2020, respondent filed a pro se motion for recusal of the trial judge,

       which was restyled as a motion for substitution for cause. His motion was denied by another judge

       following a hearing at which respondent complained of adverse rulings.

¶8             At a December 14, 2020, hearing, respondent now appeared pro se. The parties reported

       they had reached a partial agreement on various assets and debts. Respondent wanted to keep

       certain properties to which petitioner did not object, subject to an equitable distribution of their

       value. Petitioner’s counsel, Alison Vawter, detailed a lengthy list of properties, accounts, assets,

       debts, and unpaid taxes subject to the agreement. Other property and maintenance issues were to

       be presented to the court later. Respondent stipulated to the agreement as detailed.

¶9             The hearing continued January 25, 2021. Vawter reported respondent had issued many

       subpoenas duces tecum, but she had not seen anything he had received. Vawter noted they had set

       values for assets and debts at the prior hearing. Respondent said he was ready for trial but withdrew

       his prior stipulation to the agreement detailed on December 14, 2020. Respondent asserted he had

       not stipulated to that agreement and accused Vawter of being unethical. The court allowed

       respondent a transcript of the December 14 hearing and set a new hearing date.

¶ 10           Petitioner was ill and unable to attend the February 26, 2021, hearing. The court noted

       respondent had filed voluminous last-minute motions. Respondent asked for a fair distribution of

       the parties’ assets and debts as the valuations had allegedly changed after he entered the stipulation.

       Vawter argued that the court would need to rule on whether the December 14 agreement was


                                                        -3-
       enforceable. The court agreed that they could not proceed without such a ruling. The court then

       ordered “discovery is cut off. There’s no more discovery. That is without question.” The court

       continued the matter for the filing of motions and a hearing.

¶ 11           The parties filed their respective motions and, at the April 14, 2021, hearing, petitioner

       withdrew her motion to enforce the agreement. Vawter noted the court had ended discovery, and

       she asked it to set a hearing on all remaining issues. The court stated,

                       “I was hoping today we might be able to finalize this. Apparently, that’s not

                       going to happen, and we keep coming back and we keep coming back, and

                       there keeps being something else every time, so, you know, at some point

                       in time, we need to cut this off at the pass.”

       The court observed that respondent had filed new motions that same morning, and it asked

       respondent if there was anything other than the newly filed motions that would prevent him from

       proceeding to a final hearing on the dissolution. Respondent asked why the court had ended

       discovery. The court replied, “[s]o that we could have a trial. At some point in time, discovery has

       to be cut off. *** At some point in time, you have to have a trial.” It stated, “[t]here has been God’s

       plenty of time to get this ready for trial, so we’re ready for trial, but you’re not ready for trial

       because you keep filing motions.” The court asked respondent if he had anything else, if so, it

       would give him time to file additional motions, then they would all be heard and ruled on, and the

       dissolution hearing would be set.

¶ 12           Vawter stated respondent had filed many motions, 1 most of which dealt with financial

       relief, but one asked that he be allowed to see his guns at the McDonough County Sheriff’s Office.



               1
                 Respondent filed 15 motions, some with voluminous exhibits, after he began acting pro se, and he
       filed 18 subpoenas, 4 of which were served after the trial court had cut off discovery on February 26, 2021.
                                                          -4-
       Vawter had no objection to respondent viewing the guns. The court informed respondent the

       dissolution of marriage hearing would finalize the division of property and debts that was the

       subject of the majority of his motions, and respondent had no need to file motions on that issue.

       The court set a date to hear and rule on all of respondent’s pending motions and reiterated the

       matter would then be set for a final hearing.

¶ 13          On April 29, 2021, the trial court held a hearing on all pretrial motions. The court heard

       the motions and arguments in the order respondent wished to address them, and it ruled on all of

       them. At one point, based on respondent’s comments, the court explained to respondent the

       difference between discovery and the presentation of evidence at a trial. It also explained the reason

       for closing discovery was to allow the matter to proceed to trial. The court explained that

       respondent still would be able to present evidence at trial, but the rules of evidence might prohibit

       admission of some evidence.

¶ 14          The following colloquy ensued:

                              “MR. REXROAT [(RESPONDENT)]: Okay. Why didn’t you cut

                      off discovery in December before we started the trial?

                              THE COURT: Because it wasn’t asked for. Nobody asked for it.

                              MR. REXROAT: Okay. Who asked for it in February?

                              THE COURT: Ms. Vawter did.

                              MR. REXROAT: You did?

                              MS. VAWTER [(PETITIONER’S ATTORNEY)]: I did.

                              MR. REXROAT: I didn’t hear it in court.

                              THE COURT: She was sitting right there and she said, are we going

                      to cut off discovery? And I said, yes.

                                                       -5-
                             MR. REXROAT: Okay. I’ll look on the transcripts because I don’t

                      remember that.”

¶ 15          The trial court denied respondent’s request to present interrogatories to opposing counsel

       because discovery had been closed. The court explained that respondent could examine petitioner

       when she testified, and that all division-of-property issues would occur at the final trial on the

       dissolution of the marriage, not in pretrial motions. The court informed respondent it could not

       hear his settlement proposal; respondent would have to discuss that with Vawter. The dissolution

       of the marriage hearing was set for 9 a.m. on June 23 and 24, 2021.

¶ 16          On June 14, 2021, respondent filed a motion to continue the June 23 and 24 hearing, stating

       in material part that he needed 45 days to obtain new counsel. Respondent did not notice this

       motion up for a hearing.

¶ 17          On June 23, 2021, respondent did not appear for the 9 a.m. hearing. He filed a motion to

       continue at 9:18 a.m. Petitioner objected. The court observed respondent did not file his motion

       until after the hearing was to have begun. Respondent claimed to have a migraine. The court denied

       the continuance. Vawter informed the court she had received two e-mails from respondent that

       morning:

                      “The first one was sent at 9:22 a.m. from jgrexroat@corncast.net, and it says

                      A. Vawter, I have just sent a motion to continue. If they don’t approve it,

                      well, I guess, go ahead without me. I wouldn’t know what to do anyway and

                      with you (sic) ex parte meeting on February 26th, it may have already been

                      predestined anyway and signed John, and then the second email I received

                      was at 9:26 a.m., and Mr. Rexroat apparently responding to me with respect

                      to questions. I asked him about his ability to attend sports events recently


                                                      -6-
                        despite his migraines. He indicated that as for the sports events, I haven’t

                        been to any since June 7th. I’m going out to walk the dog and going back to

                        bed. That’s the last communication I’ve had from him, Your Honor.”

       The court responded, “I don’t know what he’s talking about any ex parte communications because

       there have not been any, but with his saying you might as well go ahead, that is exactly what we

       will do.”2

¶ 18           Petitioner testified and Vawter tendered supporting exhibits. The court orally ruled there

       were good grounds for the dissolution of the marriage. It dissolved the marriage and detailed the

       division of property and debts. The court awarded the firearms and ammunition to petitioner with

       instructions to auction them off and retain the proceeds less expenses. The court noted both parties

       would receive approximately $250,000 in assets. It ordered respondent to pay maintenance to

       petitioner in the amount of $66.37 per week commencing on July 1, 2021. The court entered a

       written judgment for dissolution on June 29, 2021, including additional details that were not part

       of its oral order.

¶ 19           Respondent filed a timely notice of appeal on July 22, 2021.

¶ 20                                                  II. ANALYSIS

¶ 21           Respondent argues the trial court erred in closing discovery when no request had been

       made to do so. Petitioner argues the court did not abuse its discretion when ending discovery.




               2
                  Respondent claims in his reply brief that the court held an ex parte meeting with Vawter on
       February 26, 2021. Respondent has not provided any record to support this claim. He did not raise this
       claim in the circuit court, and he has not raised an argument regarding an ex parte communication in his
       briefs. “Issues not raised in either the trial court or the appellate court are forfeited.” 1010 Lake Shore Ass’n
       v. Deutsche Bank National Trust Co., 2015 IL 118372, ¶ 14 (citing WISAM 1, Inc. v. Illinois Liquor Control
       Comm’n, 2014 IL 116173, ¶ 23).
                                                             -7-
¶ 22           A trial court’s discovery decisions are reviewed for abuse of discretion. People v. Williams,

       209 Ill. 2d 227, 234 (2004) (citing People v. Fair, 193 Ill. 2d 256, 265 (2000)). Illinois Supreme

       Court Rule 201 provides:

                               “(1) Protective Orders. The court may at any time on its own

                       initiative, or on motion of any party or witness, make a protective order as

                       justice requires, denying, limiting, conditioning, or regulating discovery to

                       prevent unreasonable annoyance, expense, embarrassment, disadvantage,

                       or oppression.

                               (2) Supervision of Discovery. Upon the motion of any party or

                       witness, on notice to all parties, or on its own initiative without notice, the

                       court may supervise all or any part of any discovery procedure.” (Emphases

                       added.) Ill. S. Ct. R. 201(c)(1-2) (eff. July 1, 2014).

       Further, “[t]he trial of a case shall not be delayed to permit discovery unless due diligence

       is shown.” Ill. S. Ct. R. 201(f) (eff. July 1, 2014).

¶ 23           The record shows the pro se respondent was not well acquainted with trial procedure and

       the rules of evidence. The trial court attempted to educate respondent about the difference between

       discovery and the presentation of evidence at a hearing. Respondent served subpoenas after he

       knew discovery had been closed. The court gave respondent reasonable opportunities to file any

       motion respondent felt needed to be filed, and the court ruled on all his motions. We hold the trial

       court did not abuse its discretion when closing discovery.

¶ 24           Respondent argues the trial court stated petitioner’s counsel had asked to end discovery,

       and counsel agreed, which caused “fraud on the court by both.” He argues the court’s orders and

       judgment are void. Respondent argues counsel knowingly made a false statement to the court. Ill.


                                                         -8-
       R. Prof’l Conduct (2010) R. 3.3(a)(1) (eff. Jan. 1, 2010) (“A lawyer shall not knowingly *** make

       a false statement of fact or law to a tribunal.”) (Emphasis added.) Petitioner argues the court and

       Vawter’s belief that she asked to close discovery was harmless error, not fraud.

¶ 25          “A judgment entered by a court, otherwise exercising proper jurisdiction, is open to

       collateral attack where fraud existed in its procurement.” People v. Carrasquillo, 2020 IL App

       (1st) 180534, ¶ 52 (citing Doctor’s Associates, Inc. v. Duree, 319 Ill. App. 3d 1032, 1043 (2001)).

       “Only fraud that is extrinsic, as opposed to intrinsic, will render a judgment unenforceable.” Id.

       Extrinsic fraud prevents a court from acquiring jurisdiction or gives the court colorable

       jurisdiction. Leroy K.D. v. Nicole B., 2021 IL App (3d) 200010, ¶ 37 (citing Massie v. Minor, 307

       Ill. App. 3d 115, 119 (1999)). The classic example of extrinsic fraud is where the unsuccessful

       party had been prevented from fully presenting his or her case, such as where the party had been

       kept away from the courthouse, or where the party had no knowledge of the suit. Id. “[J]udgments

       entered in a civil proceeding may be collaterally attacked as void only where there is a total want

       of jurisdiction in the court which entered the judgment, either as to the subject matter or as to the

       parties.” Johnston v. City of Bloomington, 77 Ill. 2d 108, 112 (1979) (citing Wood v. First National

       Bank, 383 Ill. 515, 522 (1943)). A circuit court’s order is not rendered void by error or impropriety.

       Vulcan Materials Co. v. Bee Construction, 96 Ill. 2d 159, 165 (1983) (citing Farlow v. Oliver, 29

       Ill. 2d 493, 499(1963)).

¶ 26          “The party attacking the judgment on the ground of extrinsic fraud carries the burden of

       supporting his claim with adequate evidentiary support; thus, it is a factual determination given

       deference on review.” Carrasquillo, 2020 IL App (1st) 180534, ¶ 52 (citing Doctor’s Associates,

       319 Ill. App. 3d at 1043). In the instant case, respondent does not claim extrinsic fraud occurred

       or that the trial court did not have personal jurisdiction over the parties or subject matter


                                                       -9-
       jurisdiction over the dissolution of marriage proceeding. The court had both personal and subject

       matter jurisdiction. Respondent had notice of the proceedings, and he was not prevented from fully

       presenting his case. Thus, we conclude no extrinsic fraud occurred below, and the trial court’s

       orders are not void and unenforceable.

¶ 27          Intrinsic fraud occurs after a court acquires jurisdiction, and includes, for example, false

       testimony or concealment. Leroy K.D., 2021 IL App (3d) 200010, ¶ 37 (citing Massie, 307 Ill.

       App. 3d at 119). Intrinsic fraud “goes to the actual merits of the case and does not preclude a party

       from raising a claim or defense, or being aware of and attending the proceeding.” Protein Partners,

       LLP v. Lincoln Provision, Inc., 407 Ill. App. 3d 709, 716 (2010) (citing Doctor’s Associates, 319

       Ill. App. 3d at 1043). Intrinsic fraud includes “perjured testimony or misrepresentations by

       counsel.” Pitts v. National R.R. Passenger Corp., 603 F. Supp. 1509, 1517 (N.D. Ill. 1985). The

       opposing party can prevent such misbehavior from influencing the outcome of the litigation. Id.

¶ 28          Petitioner acknowledges the record does not show Vawter asked the court to end discovery.

       However, the record does not support that Vawter knowingly made a false statement to the court

       that she had asked it to close discovery. Importantly, the court ended discovery at the February 26,

       2021, hearing. The court and Vawter’s subsequent error at the April 29 hearing, where they agreed

       Vawter asked to close discovery on February 26, did not affect the merits of the instant case.

       Respondent does not claim Vawter made a misrepresentation that affected the merits of the case,

       and he does not claim perjured testimony was given or that there had been any concealment.

       Respondent was given a full opportunity to present any pretrial motions he felt were necessary and

       have the court rule on them. Respondent voluntarily failed to appear for the evidentiary hearing on

       the petition for dissolution of marriage. Thus, we hold no intrinsic fraud occurred below. Further,

       the court’s unsubstantiated statement that Vawter had asked it to close discovery was made two


                                                      - 10 -
       months after the court properly closed discovery on its own initiative; therefore, that error was

       harmless.

¶ 29                                         III. CONCLUSION

¶ 30          For the foregoing reasons, we affirm the judgment of the circuit court of McDonough

       County.

¶ 31          Affirmed.




                                                    - 11 -